Citation Nr: 0903867	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygium.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the VA RO in 
Philadelphia, Pennsylvania, which confirmed and continued a 
noncompensable (0 percent) evaluation for bilateral 
pterygium, effective from July 31, 1956.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

Additionally, the Board notes that a Written Brief 
Presentation by the veteran's representative appears to raise 
claims of entitlement to service connection for headaches 
secondary to service-connected pterygium, and for blurry 
vision secondary to service-connected pterygium.  There is no 
indication in the record that these matters have yet been 
addressed; hence, they are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a compensable rating is warranted 
for his bilateral pterygium.  The Houston, Texas RO initially 
granted service connection for this disability, based on 
aggravation of a pre-existing condition, in a rating decision 
dated in September 1956.  At that time, a noncompensable (0 
percent) evaluation was assigned pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code (DC) 6034.  The veteran filed his 
claim for an increase in August 2005, and contends that the 
current noncompensable evaluation does not accurately reflect 
the severity of his disability.  Specifically, he reports a 
worsening of his condition in the form of increased light 
sensitivity, headaches secondary to his eye disorder, blurry 
vision, and deteriorating vision.  

Under the Schedule for Rating Disabilities for Diseases of 
the Eye, DC 6034 mandates that the pterygium be rated on 
impairment of vision.  38 C.F.R. § 4.84a (2008).  Under this 
diagnostic code, a noncompensable evaluation is warranted 
where vision is 20/40 in both eyes.  A 10 percent evaluation 
is warranted where vision is 20/50, 20/70 or 20/100 in one 
eye and 20/40 in the other eye.  A 10 percent evaluation is 
also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity, which is to be measured based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. §§ 4.75 and 4.83a, Table V (2008).  

In the present case, the veteran's representative, in a 
January 2009 Written Brief Presentation, noted that the 
veteran's most recent VA eye examination was conducted in 
September 2005, and requested a new VA examination in light 
of the passage of time and the veteran's contention that his 
eye disorder has worsened since the September 2005 VA 
examination (see the veteran's and his representatives 
statements dated in December 2005, February 2006, March 2006 
and January 2009).  Further, the veteran's representative 
argued that the September 2005 examination was inadequate for 
rating purposes as it failed to consider the impact of the 
veteran's other eye problems, to include his blurry vision 
and headaches.  Hence, the Board finds that the requested 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent eye examination was conducted in 
September 2005, and is over four years old.  Under 38 C.F.R. 
§ 3.326(a) (2008), a VA examination will be authorized where 
there is a possibility of a valid claim.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Finally, during the course of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pertaining to Veterans Claims Assistance Act of 2000 (VCAA) 
notice in an increased-compensation claim.  The Court stated 
that 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The Board finds that VCAA notice 
letters issued in September 2002, August 2005, and May 2006 
fail to meet the notice requirements of Vazquez-Flores.  
Specifically, although the May 2006 VCAA letter includes 
notice of the types of medical or lay evidence that could 
assist the veteran in demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life, and that informs him 
that a disability rating will be determined by applying 
relevant diagnostic codes, it is deficient in that it failed 
to list the specific rating criteria applicable for 
evaluating pterygium.  Thus, a corrective VCAA notice should 
be issued to the veteran to remedy this deficiency.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran and his 
representative with the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the notice letter should 
inform the veteran of the specific rating 
criteria applicable for evaluating 
pterygium (DCs 6034 and 6061 to 6079).  

2.  The AMC/RO should obtain any 
outstanding outpatient or inpatient 
treatment records for the veteran from 
the East Orange, New Jersey VA Medical 
Center from August 5, 2005 to the 
present, and associate them with the 
claims file.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the AMC/RO should document this 
in the claims file.  See 38 U.S.C.A. § 
5103A(b).  

3.  The AMC/RO should request that the 
veteran and his representative identify 
any additional healthcare providers, that 
have treated him for his bilateral 
pterygium, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

4.  The AMC/RO should schedule the 
veteran for a VA eye examination to 
ascertain the severity of his service-
connected bilateral pterygium.  Prior to 
examining the veteran, the examiner must 
review the entire claims file, including 
a complete copy of this remand.  All 
necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail. The 
examiner should address the question as 
to whether the veteran has blurred vision 
and/or headaches associated with the 
bilateral ptergium. The examiner also 
should note the extent to which any 
impairment of central visual acuity is 
attributable to the service-connected 
bilateral pterygium.  Finally, the 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  Once 
again, the veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  The AMC/RO should readjudicate the 
claim for an increase.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



